

115 HR 2813 IH: SADD Act
U.S. House of Representatives
2017-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2813IN THE HOUSE OF REPRESENTATIVESJune 7, 2017Mr. Huffman introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo prohibit the Export-Import Bank of the United States from providing financial support for certain high carbon intensity energy projects. 
1.Short titleThis Act may be cited as the Standing Against Dirty Diplomacy Act or SADD Act.  2.Prohibition on Export-Import Bank support for certain high carbon intensity energy projectsSection 2(b) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)) is amended by adding at the end the following: 
 
(14)Prohibition on support for certain high carbon intensity energy projects 
(A)In generalThe Bank shall not guarantee, insure, extend credit, or participate in the extension of credit in connection with the purchase or sale of any good or service for a high carbon intensity project. (B)High carbon intensity project definedIn subparagraph (A), the term high carbon intensity project means a project that— 
(i)is designed to generate electricity; and (ii)if completed, would produce at least 500 grams of carbon dioxide per kilowatt-hour of electricity generated by the project.. 
